--------------------------------------------------------------------------------


Exhibit 10.40
 
 
EMPLOYMENT, NON-DISCLOSURE AND NON-COMPETITION AGREEMENT
 
This EMPLOYMENT, NON-DISCLOSURE NON-COMPETITION AGREEMENT (this “Agreement”) is
made and entered into as of March 04, 2008  (the “Effective Date”), by and
between INTERACTIVE INTELLIGENCE, INC., an Indiana corporation having its
principal place of business in Indianapolis, Indiana ("Interactive"), and
William Gildea III (“Employee”).
 
Recitals
 
A. For purposes of this Agreement, the term the “Company” means Interactive
and/or each of its direct or indirect subsidiaries and/or any affiliate entity
in which Interactive directly or indirectly owns a controlling interest or that
Interactive otherwise controls provided that Employee is employed by, provides
services for the benefit of, or receives or has access to confidential
information concerning such subsidiary or affiliate at any time from the date of
this Agreement until Employee is no longer employed with any Interactive-related
entity.
 
B. Employee desires to be employed or to continue to be employed by the
Company.  The Company desires to employ or to continue to employ Employee
provided it is afforded the protections of this Agreement.  In the course of
Employee’s employment by the Company, Employee (i) will have access to and will
acquire certain trade secrets and confidential information of the Company,
(ii) may create inventions, developments or works relating to the Company’s
business and (iii) will help develop and maintain goodwill with the Company’s
customers.
 
C. To induce the Company to employ or to continue to employ Employee and give
Employee access to certain of the Company’s trade secrets, confidential
information and customer relationships, Employee is willing to enter into this
Agreement for the protection of the Company’s trade secrets, confidential
information, intellectual property and goodwill.
 
Agreement
 
In consideration of the foregoing recitals, the Company’s employment of
Employee, and the promises and covenants contained in this Agreement,
Interactive and Employee agree as follows:
 
1. Employment.  Pursuant to the terms and conditions of this Agreement, the
Company agrees to employ Employee and Employee agrees to be employed by the
Company for a period commencing on the Effective Date and continuing until
terminated by either party.  Employee will serve initially in the position
designated in the Initial Position, Compensation and Benefits Schedule attached
hereto as Schedule A ("Schedule A") and will have those duties and
responsibilities that the Company assigns to Employee from time to time.  The
Company shall have the right in its sole discretion to assign Employee a
different position or title, or new or different duties and responsibilities,
during Employee's employment with the Company.
 
2. Compensation.  As remuneration for all services to be rendered by Employee
during Employee's employment under this Agreement, and as consideration for
complying with the covenants herein, the Company will pay and provide to
Employee the following:
 
a. Salary.  During Employee's employment, the Company shall pay Employee a
salary or other base rate compensation.  Employee's initial salary or other base
rate compensation as of the Effective Date is set forth in Schedule A.  The
Company and Employee acknowledge and agree that the Company, in its sole
discretion, may adjust the amount of Employee's salary or other base rate
compensation (or any other elements of compensation) from time to time during
Employee's employment with the Company.  The salary or base rate compensation
shall be paid to Employee consistent with the customary payroll practices of the
Company.
 
b. Benefits.  During Employee's employment, Employee will be entitled to
participate in the Company's employee benefit plans to which other employees of
the Company are generally entitled to participate; provided, however, Employee's
entitlement to participate in such benefit plans is subject to the eligibility
requirements and other provisions of such benefit plans.  The employee benefit
plans in which Employee will initially be entitled to participate, subject to
the eligibility requirements and other provisions of such plans, are identified
in Schedule A.  Employee understands and agrees that the Company, in its sole
discretion, may change, amend or discontinue any of its employee benefit plans
or programs at any time during Employee's employment with the Company, and
nothing contained in this Agreement shall obligate the Company to institute,
maintain or refrain from changing, amending or discontinuing any benefit plan or
program.
 
3. Termination.  The Company and Employee acknowledge and agree that Employee's
employment is on an at-will basis, and, accordingly, either the Company or
Employee may terminate the employment relationship at any time for any reason,
or no reason, with or without cause, and with or without advance notice.  This
Agreement does not guarantee employment for any specific duration.
 
4. Best Efforts and Duty of Loyalty.  During Employee’s employment with the
Company, Employee will:  (a) devote Employee’s best efforts to the furtherance
of the business of the Company; (b) will not engage, directly or indirectly, in
any activity, employment or business venture, whether or not for remuneration,
that is competitive with the Company’s business in any respect; and (c)  will
not take any action, or make any omission, that deprives the Company of any
business opportunities or otherwise act in a manner that conflicts with the best
interest of the Company or is detrimental to the business of the Company.
 
5. Company Property.  Employee acknowledges and agrees that all tangible
materials, equipment, documents, copies of documents, data compilations (in
whatever form), and electronically created or stored materials that Employee
receives or makes in the course of Employee’s employment with the Company are
and shall remain the property of the Company, and Employee shall immediately
return such property to the Company upon the Company’s request or upon
termination of Employee’s employment with the Company.
 

--------------------------------------------------------------------------------


 
6. Intellectual Property.
 
a. As used in this Agreement, the term “Inventions” means any and all
discoveries, inventions, developments, concepts, ideas and improvements related
to Company’s business, actual or contemplated, whether patentable or not,
including, but not limited to, business processes and methods, product concepts,
product line extensions, new product formulations as well as improvements to any
of the foregoing or know-how related thereto.  All Inventions made or conceived
by Employee, either solely or jointly with others, during Employee’s employment
by the Company, which are (1) related to the Company’s present business or
future business which the Company had under consideration while Employee was
employed by the Company, or (2) made by Employee in the course of Employee’s
employment or with the use of the Company’s facilities, materials or personnel,
and whether patented or not, are solely the property of the Company.  Employee
will, without royalty or other consideration:  (i) inform the Company promptly
and fully of such Inventions by written reports, setting forth in detail the
procedures employed and the results achieved, (ii) assign, and does hereby
assign, to the Company all Employee’s right, title and interest in and to such
Inventions and applications for United States and foreign Letters Patent, any
United States and foreign Letters Patent and renewals thereof granted upon such
Inventions, (iii) assist the Company or its nominees, at the expense of the
Company, to obtain such United States and foreign Letters Patent for such
Inventions as the Company may elect and (iv) execute, acknowledge and deliver to
the Company at its expense such written documents and instruments and do such
other acts as may be necessary in the opinion of the Company to obtain and
maintain United States and foreign Letters Patent upon such Inventions and to
vest the entire right and title thereto in the Company and to confirm the
complete ownership by the Company of such Inventions.
 
b. As used in this Agreement, “Works” means all works of authorship fixed in a
tangible medium of expression by Employee which are made during Employee’s
employment by the Company and which (1) are made by Employee during the course
of or which result from Employee’s employment by the Company, or (2) relate to
the Company’s present business or future business which the Company had under
consideration while Employee was employed by the Company including, but not
limited to, flow charts, algorithms, computer programs, computer source codes
and object codes, notes, drawings, memoranda, correspondence, documents, records
and notebooks.  All Works created by Employee are and will remain exclusively
the property of the Company.  Each such Work is a “work made for hire,” and the
Company may file applications to register copyright as author thereof.  To the
extent such Work cannot be a “work made for hire” under the U.S. Copyright Act,
all of Employee's right, title and interest in any such Work shall be and hereby
is assigned and transferred to Company.  Employee will do whatever reasonable
acts the Company requests to secure or aid in securing copyright protection and
will assist the Company or its nominees in filing applications to register
claims or copyright in such Works.  Except in connection with the performance of
Employee's duties for the Company, Employee will not reproduce, distribute,
display publicly or perform publicly, alone or in connection with any data
processing system, any Works of the Company without written permission from the
Company to do so.  Upon the Company’s request or upon termination of Employee’s
employment, Employee will immediately deliver to the Company all Works and
copies thereof then in Employee’s possession or under Employee’s control.
 
c. Employee hereby assigns and transfers to the Company any “moral” rights
Employee may have in any Inventions or Works under any copyright, patent or
other law, whether United States or foreign.  Employee agrees to waive and never
assert any such “moral” rights in any Inventions or Works during or after the
termination of employment with the Company.  Employee agrees that the Company
and its licensees have sole discretion with regard to how and for what purposes,
if any, any Inventions or Works are used or distributed
 
d. In the event the Company is unable, for any reason whatsoever, to secure
Employee’s signature to any lawful or necessary documents required to apply for,
prosecute, perfect, or assign any United States or foreign application for
Letters Patent, trademark or copyright registration, Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Employee’s agent and attorney in fact, to act for and on Employee’s behalf,
to execute and file any such application and to do all other lawfully permitted
acts to further the prosecution, issuance or assignment of Letters Patent on
such Developments, or registrations for trademark or copyright on such
Developments, with the same force and effect as if executed by
Employee.  Employee hereby waives and quitclaims to Company any and all claims,
of any nature whatsoever, which Employee may now have or may hereafter have for
infringement of any patent, trademark, or copyright resulting from any such
application.
 
7. Non-Disclosure of Confidential Information.  As used in this Agreement, the
term “Confidential Information” means any and all of the Company’s trade
secrets, confidential and proprietary information and all other non-public
information and data of the Company or its businesses, including, without
limitation, lists of customers, information pertaining to customers, information
received from customers, information pertaining to business partners,
information received from business partners, information received from any third
parties that the Company is obligated to keep confidential, marketing plans and
strategies, information pertaining to suppliers, pricing information, cost
information, research and development information, processes, programs,
inventions, business plans, financial information, data compilations, personnel
information and information about prospective customers or prospective products
and services, whether or not reduced to writing or other tangible medium of
expression, including work product created by Employee in rendering services for
the Company.  During Employee’s employment with the Company and thereafter,
Employee will not use or disclose to others any of the Confidential Information,
except as authorized in writing by the Company or in the performance of work
assigned to Employee by the Company.  Employee agrees that the Company owns the
Confidential Information and Employee has no rights, title or interest in any of
the Confidential Information.  Additionally, Employee will abide by the
Company’s policies protecting the Confidential Information.  At the Company’s
request or upon termination of Employee’s employment with the Company, Employee
will immediately deliver to the Company any and all materials (including copies
and electronically stored data) containing any Confidential Information in
Employee’s possession, custody or control.  Upon termination of Employee’s
employment with the Company for any reason, Employee will, if requested by the
Company, provide the Company with a sworn written statement disclosing whether
Employee has returned to the Company all materials (including all copies and
electronically stored data) containing any Confidential Information previously
in Employee’s possession, custody or control.  Employee’s confidentiality
obligations shall continue as long as the Confidential Information remains
confidential, and shall not apply to information which becomes generally known
to the public through no fault or action of Employee or others who were under
confidentiality obligations as to such information.
 
8. Non-Competition Covenants.  Employee agrees to the following non-competition
covenants:
 
a. During Employee's employment with the Company and for a period of twelve (12)
months immediately after the termination of such employment, Employee will not
provide, sell,  market, assist in the provision, selling or marketing of, or
attempt to provide, sell or market any Competing Products/Services to any of the
Company’s Customers or otherwise solicit or communicate with any of the
Company’s Customers for the purpose of selling, providing or servicing or
attempting to sell, provide or service any Competing Products/Services.  For
purposes of this Agreement, the term “Competing Products/Services” means
products and/or services that are similar to and competitive with the products
and/or services that are offered, sold or provided by the Company at the time of
the termination of Employee’s employment with the Company or within twenty-four
(24) months immediately prior to such termination.  For purposes of this
Agreement, the term “Company’s Customers” means any person or entity to whom the
Company sold or provided any products and/or services at any time during the
twenty-four (24) months immediately preceding the termination of Employee’s
employment with the Company.
 

--------------------------------------------------------------------------------


 
b. During Employee's employment with the Company and for a period of eighteen
(18) months immediately after the termination of such employment, Employee will
not provide, sell, market, assist in the provision, selling or marketing of, or
attempt to provide, sell or market any Competing Products/Services to any of the
Company's Customers to whom Employee made (or assisted in) sales or provided (or
assisted in the provision of) services on behalf of the Company, with whom
Employee had business contact on behalf of the Company, for whom Employee had
any sales or service or product responsibility (including without limitation any
supervisory or managerial responsibility) on behalf of the Company or about whom
Employee acquired or had access to any Confidential Information concerning the
Company’s business with such customer at any time during the twenty-four (24)
months immediately preceding the termination of Employee's employment with the
Company, or otherwise solicit or communicate with any such customers for the
purposes of selling, providing or servicing any Competing Products/Services.
 
c. During Employee's employment with the Company and for a period of twelve (12)
months immediately after the termination of such employment, Employee will not
provide, sell, market, assist in the provision, selling or marketing of, or
attempt to provide, sell or market any “Competing Products/Services” to any of
the Company’s “Active Prospects,” or otherwise solicit or communicate with any
of the Company’s “Active Prospects” for the purpose of selling or providing any
Competing Products/Services.  For purposes of this Agreement, the term “Active
Prospects” means any potential customers with which the Company has communicated
and (1) to which the Company has submitted a proposal or quote for the sale or
provision of goods or services, (2) for whom the Company has begun formulating
or preparing a proposal or quote for the sale or provision of goods or services
or (3) for which the Company has received a response or inquiry requesting
either a proposal, quote or additional information relating to the Company’s
products and/or services, within the six (6) month period immediately preceding
the termination of Employee’s employment with the Company.
 
d. During Employee's employment with the Company and for a period of eighteen
(18) months immediately after the termination of such employment, Employee will
not solicit, recruit, hire, employ or attempt to hire or employ, or assist any
person or entity in the recruitment or hiring of, any person who is an employee
of the Company, or otherwise urge, induce or seek to induce any person to
terminate his/her employment with the Company.
 
e. During Employee's employment with the Company and for a period of eighteen
(18) months immediately after the termination of such employment, Employee will
not urge, induce or seek to induce any of the Company’s independent contractors,
subcontractors, business partners, distributors, brokers, consultants, sales
representatives, vendors or suppliers to terminate their relationship with, or
representation of, the Company or to cancel, withdraw, reduce, limit or in any
manner modify any such person’s or entity’s business with, or representation of,
the Company for whatever purpose or reason.
 
f. During Employee's employment with the Company and for a period of eighteen
(18) months immediately after the termination of such employment, Employee will
before commencing employment with or providing services to any other business
enterprise,  whether as an employee, independent contractor, consultant, advisor
or otherwise:  (1) notify the Company in writing of the proposed employment or
services engagement, including the details concerning the identity of the
business enterprise and the nature of the proposed employment or services
engagement; and (2) notify such business enterprise of this Agreement and
provide such business enterprise with a copy of this Agreement.
 
g. Employee acknowledges and agrees that the covenants contained in this
Section 8 prohibit Employee from engaging in certain activities directly or
indirectly, whether on Employee’s own behalf or on the behalf of any other
person or entity, and regardless the capacity in which Employee is acting,
including without limitation as an employee, independent contractor, owner,
partner or advisor.
 
h. In the event Employee violates any of the non-competition covenants contained
in this Section 8, the duration of all such non-competition covenants shall
automatically be extended by the length of time during which Employee was in
violation of any such covenant.
 
i. The Company and Employee agree that for purposes of the non-competition
covenants set forth in Section 8 of this Agreement, the term “Employee’s
employment with the Company” includes not only the period during which Employee
is directly employed by the Company, but also any period thereafter during which
Employee provides services to the Company in any manner whatsoever, including
without limitation as a consultant, independent contractor or leased
employee.  Accordingly, all post-employment restrictions shall begin to run from
the time at which Employee ceases to provide services to the Company in any
manner whatsoever, including without limitation as an employee, consultant,
independent contractor or leased employee.
 
9. Severability; Reformation of Restrictions.  The covenants and restrictions in
this Agreement are separate and divisible, and to the extent any covenant,
provision or portion of this Agreement is determined to be unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
enforceability or validity of the remainder of this Agreement.  If any
particular covenant, provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, including, but not limited to, the time
period, geographic area and/or scope of activity covered by any non-competition
covenant, such covenant, provision or clause shall automatically be deemed
reformed such that the contested covenant, provision or portion will have the
closest effect permitted by applicable law to the original form and shall be
given effect and enforced as so reformed to whatever extent would be reasonable
and enforceable under applicable law.  The Company and Employee agree that any
court interpreting any non-competition or non-disclosure provision of this
Agreement shall, if necessary, reform any such provision to make it enforceable
under applicable law.
 
10. Remedies.  Employee recognizes that a breach or threatened breach by
Employee of  this Agreement will give rise to irreparable injury to the Company
and that money damages will not be adequate relief for such injury, and,
accordingly, agrees that the Company shall be entitled to obtain injunctive
relief, including, but not limited to, temporary restraining orders, preliminary
injunctions and/or permanent injunctions, without having to post any bond or
other security, to restrain or prohibit such breach or threatened breach, in
addition to any other legal remedies which may be available, including the
recovery of monetary damages from Employee.  In addition to all other relief to
which it shall be entitled, the Company shall be entitled to recover from
Employee all litigation costs and attorneys’ fees incurred by the Company in any
action or proceeding relating to this Agreement in which the Company prevails in
any respect, including, but not limited to, any action or proceeding in which
the Company seeks enforcement of this Agreement or seeks relief from Employee’s
violation of this Agreement.
 

--------------------------------------------------------------------------------


 
11. Survival of Obligations.  Employee acknowledges and agrees that certain of
Employee’s obligations under this Agreement, including, without limitation,
Employee’s non-disclosure and non-competition obligations, shall survive the
termination of Employee’s employment with the Company, whether or not such
termination is with or without cause or whether or not it is voluntary or
involuntary.  Employee further acknowledges and agrees that Employee’s
intellectual property, non-disclosure and non-competition covenants set forth in
Sections 6, 7 and 8 of this Agreement shall be construed as independent
covenants and that no breach of any contractual or legal duty by the Company
shall be held sufficient to excuse or terminate Employee’s obligations under
Sections 6, 7 and 8 of this Agreement or to preclude the Company from obtaining
injunctive relief for Employee’s violation or threatened violation of such
covenants.
 
12. No Conflicting Agreements; No Use of Others’ Trade Secrets.  Employee
represents and warrants to the Company that:  (a) Employee’s employment by the
Company and the performance of Employee’s employment duties will not constitute
a breach of any agreements to which Employee is a party, including without
limitation any employment or non-competition agreement with any former employer;
and (b) Employee has not brought and will not bring to the Company and will not
use or disclose during the performance of Employee’s employment services for the
Company any documents, materials or information subject to any legally
enforceable restrictions or obligations as to confidentiality or secrecy.
 
13. Reasonableness of Terms.  The Company and Employee acknowledge and agree
that the restrictions imposed upon Employee under this Agreement are reasonable
and necessary for the protection of the Company’s legitimate interest, including
without limitation for the protection of the Company’s trade secrets,
confidential information and good will, particularly given that:  (a) the
Company is engaged in a highly competitive business; and (b) Employee will have
access to and will help develop Confidential Information and/or will help
develop goodwill with the Company’s customers.  Employee further acknowledges
and agrees that the restrictions set forth in this Agreement will not pose any
substantial hardship on Employee and that Employee will reasonably be able to
earn a livelihood without violating any provision of this Agreement.
 
14. Governing Law; Choice of Forum.  The Company and Employee acknowledge and
agree that this Agreement shall be interpreted and enforced in accordance with
the laws of the State of Indiana, without giving effect to any choice or
conflict of law rule or principle (whether the State of Indiana or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of Indiana.  The Company and Employee further acknowledge
and agree that this Agreement is intended, among other things, to supplement the
provisions of the Uniform Trade Secrets Act, as amended from time to time, and
the duties Employee owes to the Company under the common law, including, but not
limited to, the duty of loyalty, and this Agreement does not nullify any legal
duties or obligations Employee owes to the Company under the common law or
applicable statutes.  The Company and Employee agree that any legal action
relating to this Agreement shall be commenced and maintained exclusively before
any appropriate state court of record in Marion County, Indiana, or in the
United States District Court for the Southern District of Indiana, Indianapolis
Division; further, the parties hereby irrevocably consent and submit to the
jurisdiction and venue of such courts and waive any right to challenge or
otherwise object to personal jurisdiction or venue (including, without
limitation, any objection based on inconvenient forum grounds) in any action
commenced or maintained in such courts.
 
15. Employment Policies.   Employee acknowledges that not all rules and policies
applicable to Employee’s employment are contained in this Agreement, and
Employee agrees to abide by any employment or work rules and/or policies that
the Company currently has or may adopt, amend or implement from time to time
during Employee’s employment with the Company.
 
16. Successors and Assigns.  The Company shall have the right to assign this
Agreement.  This Agreement shall inure to the benefit of, and may be enforced
by, any and all successors and assigns of the Company, including without
limitation by asset assignment, stock sale, merger, consolidation or other
corporate reorganization, and shall be binding on Employee, Employee’s
executors, administrators, personal representatives or other successors in
interest.  Employee shall not have the right to assign this Agreement.
 
17. Standing.  Employee acknowledges that this Agreement is intended to benefit,
and may be enforced by, Interactive or any of its subsidiaries or affiliates
which are included within the definition of the Company as set forth in recital
A of this Agreement.
 
18. No Waiver.  The failure of the Company to insist in any one or more
instances upon such performance of any of the provisions of this Agreement or to
pursue its rights hereunder shall not be construed as a waiver of any such
provisions or the relinquishment of any such rights.
 
19. Entire Agreement; Modification.  This Agreement constitutes the entire
agreement of the parties with respect to the subjects specifically addressed
herein, and supersedes any prior agreements, understandings, or representations,
oral or written, on the subjects addressed herein.  This Agreement may not be
amended, supplemented, or modified except by a written document signed by both
Employee and a duly authorized officer of the Company.
 
20. Standing.  Employee acknowledges that this Agreement is intended to benefit,
and may be enforced by, Interactive and/or any other affiliated entities as
described in the above-stated definition of the Company.
 
21. Counterparts.  This Agreement may be executed in one or more counterparts
(or upon separate signature pages bound together into one or more counterparts),
all of which taken together shall constitute one agreement.
 
IN WITNESS WHEREOF, Interactive and Employee have executed this Agreement in
Indianapolis, Indiana, as of the date first hereinabove stated.
 
INTERACTIVE INTELLIGENCE,
INC.                                                                                     EMPLOYEE




By:  /s/Stephen R.
Head                                                                                                           
/s/ William Gildea III


Printed Name: Stephen R.
Head                                                                                               William
Gildea III
Title: Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A TO EMPLOYMENT, NON-DISCLOSURE
AND NON-COMPETITION AGREEMENT Dated March 04, 2008
BETWEEN
INTERACTIVE INTELLIGENCE, INC.
AND
William Gildea III  
 
Initial Position, Compensation and Benefits Schedule


1.           Position/Title:                                Vice President of
Business Development


2.
Salary or base rate:  One-hundred eighty-five thousand dollars ($185,000) per
year.



3.           Other compensation:  Sales bonus potential of thirty thousand
dollars ($30,000) per quarter.  Bonus is based on achievement of specific
objectives to be mutually agreed upon.  The bonus will be prorated for the first
partial quarter from start date.


4.           Stock Options (subject to approval by Interactive’s Board of
Directors):
–           Plan:        2006 Equity Incentive Plan
–           Number:  Initial stock option grant, Twenty-five thousand shares
(25,000)
Another number of options will be granted quarterly.  The total number of
quarterly options is to be the percentage of the year (2008) that the employee
is employed by Interactive Intelligence, Inc. times 25,000, as calculated from
their start date.  This total number will then be divided by the number of whole
quarters that the employee is with the company and paid quarterly using the same
bonus objectives set for the quarterly cash bonus.  (Example:  If the employee
joins July 1 – the employee would get 12,500 options with half part of their Q3
bonus plan and half part of their Q4 bonus plan).
–           Exercise Price:                                Market price as of
the date of grant per the plan
[Such stock options are subject to and governed by the terms and conditions of
the applicable stock option plan, as may be amended from time to time.]


5.
Vacation:
Such vacation is earned on an accrual basis and is subject to and governed by
the Company's vacation policies, as may be amended from time to time.  Refer to
Team Member Guidebook.



6.
Other Benefits:
Medical, Vision and Dental Insurance, 401k Plan, Long-Term Disability Insurance,
Cafeteria 125 Plan

 
 
[Such benefits are subject to and governed by the terms and conditions of such
plans, as may be amended from time to time.]



The Company may, in its sole discretion, modify, adjust or change (increase or
decrease) Employee’s compensation and benefits, including, without limitation,
the salary or base rate compensation, from time to time during Employee’s
employment with the Company.


EMPLOYEE
 
 
/s/ William Gildea III
William Gildea III
INTERACTIVE INTELLIGENCE, INC.
 
 
By: /s/ Stephen R. Head
Title: Chief Financial Officer




 
 
 
 

--------------------------------------------------------------------------------

 
